Plaintiffs’ Appeal.
Adams, J.
The plaintiffs’ first assignment of error is the finding that the actual value of lot B was not more than $1,308.48. The referee’s finding of the value, approved by the judge, has support in the evidence. Neither the referee nor the judge was bound by any of the estimates of the witnesses but each was at liberty to consider, not only statements or opinions of the value, but the situation, description, and condition of the property. As there was evidence in support of the finding we discover no just cause for modifying the judgment by setting-aside the finding.
With respect to the second assignment it may be said that the fees paid the attorneys were presumably for the protection or benefit of the estate of Frances McDonald; and in the absence of specific allegation and proof tending to impeach the transactions we must decline to reverse the finding of the presiding judge in reference thereto. On the plaintiffs’ appeal the judgment is
Affirmed.
Defendants’ Appeal.
Adams, J.
The exceptions taken by the defendants raise the questions (1) whether there is sufficient evidence that Frances McDonald was of unsound mind on 31 March, 1925, and (2) if so whether the defendants had knowledge of her mental incapacity; also (3) whether there is sufficient evidence that D. O. Dingle was her confidential adviser at that time; (4) whether he dealt unfairly with her; (5) whether he should be charged with the reasonable rental value of the houses instead of the rent actually collected; and (6) _whether the judge committed error in signing the judgment. The counsel representing the defendants realizes that if on these questions the evidence is adequate, this Court is bound by the judge’s findings of fact. It is apparent, therefore, that no doubtful or disputed question of law is involved.
The evidence in oiir opinion is sufficient to sustain all the facts found by the referee and approved by the Superior Court. It would be useless to set out a minute review of the testimony or to contrast the various *224opinions expressed concerning the several questions. Upon the finding that Tingle was negligent in collecting the rents it must be held that he is chargeable with the reasonable rental value of the property. On defendants’ appeal the judgment is
Affirmed.